DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19th 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Shu J. Muramoto on February 22, 2021. The application has been amended as follows:
	Claim 1: (Currently amended) An induction heated roll apparatus comprising: 
	a roll main body that is rotatably supported; and 
	an induction heating mechanism that is provided inside the roll main body and has an induction coil for allowing the roll main body to inductively generate heat, and allowing 
	on an inner circumferential surface of the roll main body, a secondary conductor is formed by build-up welding, 
	the secondary conductor is made of copper or copper alloy, 
	a surface of the secondary conductor is not subjected to a planarization process using removal machining, and 
	within a thickness of the roll main body, a jacket chamber in which a vapor- liquid two-phase heating medium enclosed via decompression sealing is formed, so as to adjust an uneven surface temperature of the roll main body caused by the secondary conductor[[.]]; 
	wherein the secondary conductor is one of a cylindrical shape that is continuously formed from a first end part to a second end part of the roll main body in an axis direction; 
	wherein the surface of the secondary conductor is subjected to a rust-proofing process; 
	wherein an electrical characteristic of the induction heated roll apparatus is adjusted by a weight of the secondary conductor.

	Claims 2-3: (Cancelled)

	Claim 7: (Cancelled)


The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1 and 4-6 are indicated because:
	The prior art references of record do not anticipate or render fairy obvious in combination to teach the additionally limitations of the claimed invention in independent claim 1 above.
Terminal Disclaimer filed on February 22th 2021 that avoids the potential Double Patenting Rejection. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761